DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/22 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gould (2005/0168090).
	With respect to claim 1, Gould teaches an electric motor (Figures 1 and 31, #6/3) comprising: a static member (6) configured as a stator; a movable member (3) configured as a rotor and moveably disposed within the stator (6) to define a gap therebetween (clearly seen – [0070]); the stator (6) and the rotor (3) disposed proximate to a wheel (1/2) of a vehicle; the rotor (3) including a rotor output shaft (defined by axially extending portion of wheel #2 attached to brake disk #8) extending axially from the rotor (3) and operably interconnected to the wheel (1/2) of the vehicle, the stator (6) and the rotor (3) configured to exert an electromagnetic force therebetween and convert electrical energy into mechanical energy and move the rotor (3); a pump (inherent to the coolant management system that supplies coolant at a relatively high pressure, as some kind of pump device must be incorporated to supply the high pressure coolant – [0022], [0070]) disposed in fluid communication (via openings #9) with the gap for introducing a pressurized lubricant into the gap; and the pressurized lubricant disposed in the gap between the stator and the rotor individually supporting the rotor relative to the stator (i.e. the gas bearing – [0022], [0070]).  
	With respect to claim 2, Gould teaches wherein one of the stator (6) or the rotor defines a passageway (9) disposed in fluid communication with the gap for use in introducing the pressurized lubricant ([0070]).  
	With respect to claim 3, Gould teaches wherein the stator (6) defines the passageway (9).  
	With respect to claim 5, Gould teaches wherein the pump (inherent to the coolant management system that supplies coolant at a relatively high pressure, as some kind of pump device must be incorporated to supply the high pressure coolant – [0022], [0070]) is disposed in fluid communication with the passageway (9) for introducing the pressurized lubricant into the gap.  
	With respect to claim 6, Gould teaches further comprising at least one of a heat exchanger ([0020]), a heat sink, and a radiator in fluid communication with the lubricant.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Gould (2005/0168090) in view of Westlake (2011/0288707).
	With respect to claim 22, Gould is relied upon for the reason and disclosures set forth above.  Gould further teaches an electric motor for an in-wheel type motor for driving a vehicle wheel.  
	Gould fails to explicitly teach wherein the rotor is operably connected to a final drive device that is directly connected to the wheel of the vehicle.
	Westlake teaches a similar in-wheel type motor, wherein it is known to use an electronic differential in order to improve the vehicle road handling by reducing unsprung mass of the vehicle, particularly in a corner, the inside wheels are allowed to slow down while the outside wheels speed up; such that the electronic differential functions as a final drive, and the rotor (of Gould, #3) is operably connected to a final drive (i.e. electronic differential of Westlake) device that is directly connected to the wheel (Gould #1/2, when combined) of the vehicle ([0011]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Gould, with the apparatus of Westlake in order to improve the vehicle road handling by reducing unsprung mass of the vehicle.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-6 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Examiner considers Gould, and the combination with Westlake to teach all of the limitations as claimed by Applicant.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to lubricant supported electric motors are disclosed in the PTO-892.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837